                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

JOSE I. COLLAZO,
   Petitioner,



   v.                                        CIVIL ACTION NO.
                                             19-10612-MBB


STEVEN KENNEWAY,
   Respondent.

                           ORDER TO ANSWER

                          July 29, 2019

BOWLER, U.S.M.J.

     After review of the petition and in accordance with the

Rules Governing Section 2254 Cases in the United States District

Courts, respondent Steven Kenneway (“respondent”), Superintendent

of the Massachusetts Correctional Institute in Shirley,

Massachusetts, is ORDERED to file an answer to the petition

within 20 days after receipt of this Order, exclusive of the day

of receipt.   The answer must include a statement notifying this

court of the existence of any victim or victims as defined by 18

U.S.C. § 3771.

     Pursuant to Rule 4, the Clerk shall serve a copy of the

petition, the civil cover sheet, and an updated copy of the

docket upon respondent and the Attorney General for the

Commonwealth of Massachusetts.   The deadline for filing a

dispositive motion or memorandum in opposition to the petition is
October 7, 2019.   Respondent’s counsel is directed to the Notice

and Procedures regarding Consent to Proceed before the Magistrate

Judge accessed on the website of the United States Court,

District of Massachusetts, http://www.mad.uscourts.gov/resources.

                             CONCLUSION

     Respondent is ORDERED to file an answer within 20 days after

receipt of this Order, exclusive of the day of receipt.   The

Clerk is directed to serve the petition by certified mail return

receipt requested on respondent and the Attorney General of the

Commonwealth of Massachusetts and include the above-noted

filings.



                              /s/ Marianne B. Bowler
                            MARIANNE B. BOWLER
                            United States Magistrate Judge




                                 2
